06/03/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0502



                                  No. DA 20-0502


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

NICHOLAS LEE WINZENBURG,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including July 13, 2022, within which to prepare, serve, and file its response brief.




MP                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 3 2022